—Appeal from a judgment of Supreme Court, Onondaga County (Paris, J.), entered February 14, 2002, which, inter alia, equitably distributed the parties’ marital property.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by providing in the 8th decretal paragraph that plaintiff pay defendant the amount of $58,817.83 and by vacating the 14th decretal paragraph awarding counsel fees and as modified the judgment is affirmed without costs.
Same memorandum as in Filkins v Filkins ([appeal No. 3] 303 AD2d 934 [2003]). Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.